        Case 2:20-cv-00054-KWR-KRS Document 39 Filed 10/27/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

GARY MARTIN, individually
and on behalf of all others similarly
situated,
                              Plaintiff,

v.                                                          No. 2:20-cv-54 KWR/KRS

MATADOR RESOURCES COMPANY,

                              Defendant.


                                       SCHEDULING ORDER

        THIS MATTER comes before the Court following a telephonic Rule 16 scheduling

conference held on May 11, 2020 and the parties Amended Joint Status Report and Provisional

Discovery Plan, (Doc. 37), filed October 26, 2020. The Court adopts the parties’ Amended Joint

Status Report and Provisional Discovery Plan, with slight modifications, as reflected in the dates

below

        Accordingly, IT IS HEREBY ORDERED that the parties shall adhere to the following

discovery plan:

        (a) Maximum of twenty-five (25) interrogatories by each party to any other party with

           responses due thirty (30) days after service;

        (b) No restriction on the number or requests for admission or requests for production

           from each party to any other party beyond the Federal Rules of Civil Procedure; and

        (c) Maximum of ten (10) depositions by Plaintiffs and ten (10) by Defendants. No

           restriction on the length of depositions beyond the Federal Rules of Civil Procedure.

        IT IS FURTHER ORDERED that the following case management deadlines

shall govern:

                                                                                   Scheduling Order
                                                                                        Page 1 of 3
      Case 2:20-cv-00054-KWR-KRS Document 39 Filed 10/27/20 Page 2 of 3




       (a) Deadline for Plaintiff to join parties and/or amend pleadings pursuant to Federal Rule

           of Civil Procedure 15: January 15, 2021;

       (b) Deadline for Defendant to join parties and/or amend pleadings pursuant to Federal

           Rule of Civil Procedure 15: January 15, 2021;

       (c) Plaintiff’s expert-disclosure deadline: April 16, 2021;

       (d) Defendants’ expert-disclosure deadline: April 30, 2021;

       (e) Deadline for supplementing discovery/disclosures: May 14, 2021;

       (f) Termination of discovery: June 30, 2021;

       (g) Motions relating to discovery: July 14, 2021;

       (h) All other motions: July 28, 2021;

       (i) Pretrial order:    Plaintiff to Defendant by: August 25, 2021;

                              Defendant to Court by: September 8, 2021.

       IT IS FURTHER ORDERED that the Court must approve any changes to the timing or

scope of discovery, other than the parties’ agreement to extend the length of a deposition made

during the deposition in question. Requests by a party to change the timing or scope of

discovery, other than a mutual agreement to extend a deposition reached during the deposition,

must be made by motion and before the termination of discovery or the expiration of any

applicable deadline. Discovery must be completed on or before the termination of the discovery

deadline. A written discovery request must be propounded by a date which ensures that the

response to that request is due on or before the discovery deadline. The parties are further

reminded that the cutoff for motions related to discovery does not relieve the party of the twenty-

one (21) day time period under Local Rule 26.6 to challenge a party’s objections to answering

discovery. The parties are encouraged to review Federal Rule of Civil Procedure 26(a)(2) to


                                                                                    Scheduling Order
                                                                                         Page 2 of 3
      Case 2:20-cv-00054-KWR-KRS Document 39 Filed 10/27/20 Page 3 of 3




ensure they properly disclose all testifying witnesses, not just those for whom a report is

required.




                                                      ______________________________
                                                      KEVIN R. SWEAZEA
                                                      UNITED STATES MAGISTRATE JUDGE




                                                                                     Scheduling Order
                                                                                          Page 3 of 3
